DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In order to improve the readability of the specification a when a document is mentioned on the specification, the details, e.g., patent or application number(s) or title if an article, should be explicitly included at that point and not in a list in some other part of the specification. This helps the reading since the reader does not have to go back and forth in the specification.  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: a superscript should be used in the term “g/m2”. It should be changed to “g/m2 all instances.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite as to meaning of “blocking inhibitor,” i.e., blocking what?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yorihiro et al., (hereafter Yorihiro), JP 2017-179613 A (Machine Translation used).
With regard to claim 1, Yorihiro teaches a base sheet for total heat exchanger element (see abstract), made by refining a papermaking pulp to Freeness levels falling within the claimed range (¶-[0008], lines 126-128) measured at the same conditions as claimed, i.e., in accordance to JIS P 8121 but using pulp collection of 0.3 g/L, i.e., at pulp collection of 0.030% (¶-[0008], lines 129-131). The paper having basis weight falling within the claimed range, i.e., Yorihiro shows basis weight from 20 g/m2 to 80 g/m2 (¶-[0028], lines 382-383) and a calcium chloride also falling within the claimed range, i.e., Yorihiro teaches calcium chloride concentration between 5 to 30% by mass (¶-[0008], lines 103-107). Note that based on the basis weight of the paper 17 to 23 g/m2in which the calcium chloride constitute 6 to less than 9 g/m2 at the upper end, i.e., using the upper limit of the total grammage/basis weight of the paper 23 g/m2 then the percent by mass/weight would be 6/23*100=26.09% and 9/23*100= 39.13%, which falls within the claimed range. Note that the examples show amount of the calcium chloride around 6 g/m2. 
With regard to claim 3, teaches density falling within the claimed range; see ¶-[0025], lines 339-340.
Regarding to claim 5, Yorihiro teaches the use of needle-leaved tree bleached Kraft pulp, i.e., softwood Kraft pulp (NBKP) at amounts also falling within the claimed range; see ¶-[0012], line 162 and examples, e.g., example 1 at ¶-[0042], line 589.
It seems that  teaches all the elements of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yorihiro cited above in view of Akiko et al, (hereafter Akiko) JP 2007-119969 A (Machine Translation used).
With regard to claim 2, Yorihiro is silent with regard to the thickness of the paper. However, Akiko teaches that the thickness of a heat exchanger element should be less than or equal to 50 µm; see abstract, since the decrease in thickness has the effect of increasing the thermal conductivity and increase the heat exchange efficiency; see ¶-[0020], lines 284-286. Therefore, making the thickness of the base paper of Yorihiro to fall within the claimed range, i.e., less than 40 µm, as suggested by Akiko, would have been obvious to one of ordinary skill in the art in order to obtain/attain the advantages discussed above.
Regarding to claim 4, Yorihiro teaches that moisture permeability should greater than 1000 g/(m2* 24h) and preferably greater than 1500 g/(m2* 24h); see ¶-[0026], lines 352-354, and thus using a moisture permeability in the claimed range, which is greater than 1500 g/(m2* 24h) would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such range were used.
With regard to claim 6,   is silent with regard to the sue of blocking inhibitor. However, Akiko teaches the use of blocking inhibitor of the same type as recited in the claim and teaches that calcium chloride raises the water retaining properties of the base material and by adding a blocking inhibitor prevents blocking during winding and roll peelability in each step. Therefore, adding a blocking inhibitor as suggested by Akiko to the base paper would have been obvious to one of ordinary skill in the art in order to prevent blocking a roll peeling during the making of the base sheet. Note that the amount of the blocking inhibitor can be optimized in order to a range(s) that optimize the blocking ability of the additive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Base Sheet for a Total Heat Exchanger Element.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                            

JAF